DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
Claims 1-10, and 13 are allowed over the prior art made of record.
Applicant’s amendments and arguments, pages 6-10, with regard to the combination of Du et al., Chavan, and Lee et al. for claims 1-6, 9-10, and 13, as well as those adding Griglak for claims 7 and 8 are persuasive. The removal of the requirement that the processed filter tree necessarily contains less nodes than the preprocessed one removes the issue under 35 U.S.C. 112(a).
 The addition of the requirement that the filter tree necessarily be one which is based around Boolean operators further limits the scope of the claims such that the prior art of Du et al., Lee et al., and Griglak no longer read on the claims. The applicant’s arguments regarding the applicability of those arts to a specifically Boolean operator filter tree are persuasive. The remaining prior art, Chavan, is insufficient to teach the claimed invention by itself. 
Overall, the claimed invention has taken the idea of reducing a mathematical logic statement represented by a tree structure and applied that to a filter tree representing a query. By limiting the tree to Boolean operators, the other possible fields taking similar approaches, namely the removal of redundant data from data representations (such as Lee et al.) is no longer applicable. Also, the approach taken by other methods of reducing Boolean operator filter trees at the effective filing date were based on statistical analysis of query processing time and the like. As such the claimed invention offers the benefit of reliably faster query optimization times at the cost of occasionally slower post-optimization query run times for filter trees using Boolean operators, where such a deterministic optimization process can reliably yield beneficial results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183